DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-16 are pending and presented for examination. Claims 1 and 7 were amended in the instant response dated 19 February 2021 which is acknowledged and entered.

Response to Amendment
The Declaration under 37 C.F.R. 1.130(a) to S. O. Kim and I. H. Kim dated 19 February 2021 (hereinafter, “Kim Declaration at __”) is acknowledged and entered. The Kim Declaration sets forth that the Kim reference is their work and the additionally named authors were not involved in the invention (Kim Declaration at paragraph 3). 

Response to Arguments
Applicant’s remarks dated 19 February 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The rejection of claims 1-16 under 35 U.S.C. 102(a)(1) over Kim is WITHDRAWN as it has been excepted as prior art under 35 U.S.C. 102(b)(1)(A) owing to the accepted Kim Declaration which set forth that Kim was invented by the instant inventors and the other authors of Kim were not involved with the instant invention. As is the dependent rejection of claims 3, 7 and 13-16 under 35 U.S.C. 103 over Kim in view of Kim-2 as the base rejection was withdrawn.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 9-16 are rejected under 35 U.S.C. 103 over Yu in view of Kim-2.
	Regarding claims 9 and 10, Yu discloses a graphene-based liquid crystal fiber comprising a hydrogel fiber and a graphene-based compound modified with a first aromatic polymer (dopamine, Yu at 2).
	However, Yu does not expressly state polymerizing a second aromatic monomer on the hydrogen fiber to fill pores of the hydrogel fiber with a second aromatic polymer.
	Kim-2 in a method of forming a liquid crystal graphene-based fiber (Kim-2 at 6) discloses immersing a graphene-based composite fiber ina solution containing dopamine and polymerizing it (Id. and 9). While Kim-2 does not expressly state that the second polymer fills the pores, it is considered inherent given coating a graphene-based material with the same material of dopamine as that instantly claimed, absent evidence to the contrary (Which applicants did not argue against).

Turning to claims 11 and 12, while Yu nor Kim-2 expressly state the ID/IG for both the material before composite and after, given usage of dopamine on both like that instantly disclosed and claimed one of ordinary skill in the art would expect the overall ratio to be less than 1 absent evidence to the contrary though the Office cannot test for this (See supra regarding MPEP 2112 V). While Kim-2 discusses defect filling and adhesive forces (Kim-2 at 9) and Kim-2 states that "polydopamine has good adhesion, and particularly excellent electrical conductivity" (Yu at 6), neither expressly state a ratio of adhesion between the graphene-based compound and the composite modified with the first aromatic polymer of greater than two, though again given usage of the same dopamine in the same overall method, one of ordinary skill in the art would expect a value of greater than 2 (Neither of which applicants traversed).
Turning to claims 13-16, given usage of polydopamine which is carbonized, one of ordinary skill in the art would expect graphitic nitrogen to be formed (This is further supported by the Instant Specification at [0296]) and having an increased conductivity due to the two step process (6200 S/m, and the tensile strength is known to be at least 545-737 MPa (Kim-2 at 9 with an average of 724 MPa) implying properties are related and applicants did not particularly traverse this).

Allowable Subject Matter
Claims 1-8 are allowed.
	As to claims 1 and 7, none of the cited prior art either alone or in combination discloses or reasonably suggests a manufacturing method of a graphene-based liquid crystal fiber as claimed, 

Conclusion
Claims 1-8 are allowed. Claims 9-16 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796